Sandler, J.
concurs in a memorandum as follows: The court’s memorandum accurately applies what appear to be the controlling rules of law to the facts presented, and I accordingly join the court in reversing the denial of the motion for summary judgment and in dismissing the complaint. I do so with a sense of disquiet as to the justice of the result reached in this case, and with a strong belief that the rules that have evolved in this area, although quite well founded on traditional principles of contract law and subdivision 1 of section 172 of the Insurance Law, are likely on a repetitive basis to yield unjust results. We are here dismissing what may well be a meritorious claim for recovery under a policy of insurance because the plaintiff failed to execute and forward proof of loss forms in response to a request to do so set forth in one paragraph of a letter primarily addressed to the insured’s appearance for an examination under oath, which request did not inform plaintiff of the legal consequences of a failure to comply and did not set forth a date within which compliance was required, and which request was never thereafter repeated. It seems to me highly probable that the plaintiff would have complied with the request if he were aware of the legal consequences that would attach to his failure to do so. It also seems to me obvious that the request was phrased in terms that were not calculated to alert the plaintiff to the significance of a failure to comply. It is, of course, true that in the policy of insurance, a typically formidable, densely written document, that seems to have been designed to induce sleep on the part of all but the most assiduous and patient *724reader, there appears as part of a complicated sentence the information that “within sixty days after the loss, unless such time is extended in writing by this Company, the insured shall render to this Company a proof of loss, signed and sworn to by the insured”. It is also true that there appears at a later point in the policy the information that no action on the policy shall be sustainable “unless all the requirements of this policy shall have been complied with”. In what appears to have been a legislative effort to protect insureds against unconscionable forfeitures resulting from clauses of this kind, it was provided in subdivision 1 of section 172 of the Insurance Law that such proof of loss clauses shall not be deemed to invalidate “any claim of such person under such contract, unless such insurer or insurers shall, after such loss or damage, give to such person insured a written notice that it or they desire proofs of loss to be furnished by such person to such insurer or insurers and also a suitable blank form or forms for such proofs of loss.” The section goes on to provide that the insured shall be deemed to have complied with the provisions of the contract of insurance if such proofs of loss are furnished within 60 days after the receipt of such notice and such form or forms. The facts of this case, as well as of others which have been the subject of appellate decisions, suggest the need for an amendment of subdivision 1 of section 172 to achieve more fully its remedial purpose. In the paragraph of the letter written in compliance with the requirement of subdivision 1 of section 172, the insured was “requested” to file sworn proofs of loss. The word “requested” was surely not one calculated to enlighten as to the significance of a failure to comply an assured who had not read or appreciated the significance of the proof of loss provisions of the policy of insurance, which would seem to me likely to be the situation with many insureds, including the plaintiff in this case. If, as I assume, the function intended to be served by policy provisions requiring insureds to furnish proof of loss is to assist the insurer in evaluating the merits of a claim, and is not intended as a trap for the unwary, I can see no persuasive reason why insurers should not be required to inform the insureds explicitly that their claim will be barred if the requested proofs of loss are not timely filed.